Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim requires the number of teeth to be defined according to the connector preload.  The application is silent as to how this relationship is made.  No relationship between the two concepts is described; the Specification merely states “The number of teeth of the jaw (26) is defined according to the connector preload,” and then goes on to list preferred emobodiments of the number of teeth (paragraph 019).  The relationship is not described in the detail required to let one of ordinary skill in the art know how the preload determines the number of teeth.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiering et al. (US 7614453) in view of Thomas (US 7380607).
CLAIM 1:  Spiering discloses a connector (19) comprising a jaw (see Fig. 1) having a plurality of teeth (37, 35, 33, 31) with differentiated spacing between the plurality of teeth to connect a connection element (10) and a wellhead (12) (see col. 3, lines 34-46 describing gaps getting larger).
Spiering fails to disclose the plurality of teeth with differentiated angles.
Thomas discloses a connection for a subsea wellhead assembly.
Thomas discloses teeth with differentiated angles (a, b; see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teeth of Spiering to include the differentiated angles of Thomas as described in the claim as optimization of a known results effective variable.  Thomas teaches that the angles can be modified to control the balance of the friction forces to change the net forces and axial load (see col. 4, lines 20-38); and thus one of ordinary skill in the art would modify the angles to optimize the forces of the connector to the desired outcome.
CLAIM 2:  Spiering discloses a first, second, third, fourth, fifth, and sixth tooth of the jaw (see Fig. 1).  
The angles of the teeth is optimization obtained through routine experimentation.  As discussed above, Thomas teaches the angles are results effective variables.  One of ordinary skill in the art would vary them to adjust the resulting forces to achieve the desired result of securing the connection.
CLAIM 3:  The angles are inherently either the same or different.
CLAIM 4:  The specified range would be obtained through routine experimentation.  As discussed above, Thomas teaches the angles are results effective variables.  One of ordinary skill in the art would vary them to adjust the resulting forces to achieve the desired result of securing the connection.
CLAIM 5:  The spacing of the teeth would be obvious to one of ordinary skill in the art.  Spiering teaches the spacing is a results effective variable to control the stress distribution in the connector (see col. 3, lines 47-56).  As such, the range of spacing would be obtained through routine experimentation to arrive at the desired stress distribution in the system.
CLAIM 6:  The spacings are inherently either the same or different.
CLAIM 7:  It would be obvious to one of ordinary skill in the art to adjust the number of teeth based on the connector preload as a matter of optimization as the number of teeth would affect both 
CLAIM 8:  Spiering discloses two teeth in the coupling region with the wellhead and two teeth in the coupling region with the connection element (see Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art shows the state of the art in jaw connectors and various examples of teeth on jaws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679